office_of_chief_counsel internal_revenue_service memorandum cc fip b04 -------------- preno-133883-04 uilc date date to director sb_se compliance area se s c number release date from mark s smith chief branch office of associate chief_counsel financial institutions and products cc fip b04 subject captive insurance arrangements involving disregarded entities legend ---- ---------- --------------- ------------------------------------------------------------------------ ------------------------------------ ------------------------ taxpayer captive state state n p this chief_counsel_advice is being written concerning a matter involving taxpayer who is in your audit jurisdiction which has come to our attention this advice may not be used or cited as precedent we are offering you legal advice on whether certain indemnity arrangements between n operating llcs that are proposed to be formed and captive are insurance contracts for federal tax purposes and on whether captive will be taxable as an insurance_company other than life under sec_831 of the internal_revenue_code -- preno-133883-04 taxpayer is a multimember llc organized under the llc law of state taxpayer is closely held with p members the members are not personally liable for taxpayer’s debts currently taxpayer provides professional services to its clients in n locations the n locations are not individually organized incorporated or legally separate taxpayer however views their operations as autonomous separate_accounting records are kept and the employees stationed at one facility do not provide service at the other facilities taxpayer obtains insurance from commercial insurance_companies for the risks incurred by the n operating branches taxpayer proposes to restructure its operations it will form n single member llcs operating llcs taxpayer will be the single member of each operating llc taxpayer will transfer the assets liabilities and operations relating to the services provided by each of its branches to one of the operating llcs in return for the ownership_interest in the llc taxpayer will not be personally liable for the debts of any of the operating llcs for federal tax purposes the operating llcs will keep their default classification they will be disregarded as entities separate from their owner see sec_301_7701-3 of the procedure and administration regulations the members of taxpayer propose to form captive a captive_insurance_company under the laws of state the p members of taxpayer will provide capital to captive in return for captive’s stock they will own captive’s stock in the same proportion as their ownership_interest in taxpayer captive will enter into contracts with the operating llcs to indemnify them against claims indemnification arrangements these indemnification arrangements are represented to be valid insurance contracts under state law and are represented to be for a valid nontax business_purpose in general taxpayer has made representations similar to those in revrul_2002_90 2002_2_cb_985 taxpayer represents that all of captive’s indemnity arrangements will be with the operating llcs also taxpayer represents that the maximum percentage of liability coverage provided by captive to any one of the operating llcs compared to the total amount of indemnity risks assumed by captive will not be greater than percent taxpayer did not make a representation concerning the minimum percentage of risks that would be accounted for by any one of the operating llcs an indemnity arrangement must involve both risk shifting and risk_distribution to be insurance under federal tax law 312_us_531 revrul_2002_89 2002_2_cb_984 revrul_2002_90 pincite both revrul_2002_89 pincite and revrul_2002_90 pincite state risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir preno-133883-04 for purposes of federal tax law the n operating llcs are disregarded as entities separate from taxpayer and their activities are treated in the same manner as a branch or division of taxpayer see sec_301_7701-3 ii and sec_301_7701-2 of the regulations accordingly each of the indemnity arrangements is treated as being between taxpayer and captive see 40_fedclaims_42 since there is only one purported insured the necessary risk_distribution is absent from these arrangements leading to the conclusion that they are not insurance contracts for federal tax purposes consequently we are adverse to taxpayer’s request for a ruling that it is an insurance_company other than life taxable under sec_831 of the code this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
